DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2, 4, 6, 7, 9, 11, and 12 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art does not teach or suggest the combination of wherein, inter alia, a method for monitoring charge and discharge currents of a battery, comprising the steps of: acquiring charge and discharge current and charge discharge state, the charge and discharge currents comprise a maximum current of a battery branch, and the charge discharge stats comprise a discharge state of the battery; acquiring a multi-level alarm activation threshold and a continuous calibration time for alarm activation, corresponding to the discharge states and when the alarm activation threshold for one of the levels corresponding to the discharge state of the battery is the product of the discharge current limit value and the calibration percentage of discharge of the corresponding level, and all levels of continuous calibration time for alarm activation corresponding to the discharge stat of the battery is a preset continuous calibration time for discharge alarm activation.
Regarding claims 2, 4, and 11, the claims are dependent upon claim 1 and are therefore allowable.
Regarding claim 6, the prior art does not teach or suggest the combination of wherein, inter alia, a device for monitoring charge and discharge currents of a battery comprising: a charge and discharge parameters acquisition module for acquiring charge and discharge currents and charge and discharge states, the charge and discharge currents comprise a maximum current of a battery branch, and the charge and discharge stats comprise a discharge state of the battery; a monitoring parameters 
Regarding claims 7, 9, and 12, the claims are dependent upon claim 6 and are therefore allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 01/19/2021, with respect to claims 1, 2, 4, 6, 7, 9, 11, and 12 have been fully considered and are persuasive.  The rejection of claims 1, 2, 4, 6, 7, 9, 11, and 12 has been withdrawn. 






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979.  The examiner can normally be reached on M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859